DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to RCE with applicant’s claim amendments/arguments filed on April 26, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-27 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendments to claim 1 have been fully considered and are persuasive to overcome 35 USC § 112 (b) rejection. The Examiner hereby withdraws the 35 U.S.C § 112 (b) rejection presented in previous office action.
6.	Applicant’s claim amendments and arguments filed 04/26/2021 (see page 10-11 of remarks) have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 102/103 presented in previous office action is hereby withdrawn.
	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-27 are allowed over prior art of record.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	Prior art US 2004/0225885 A1 (Grohoski et al) has been found to teach “[0005] Microprocessors can often include both a central processing unit (CPU) and a specialty co-processor on one die. The specialty co-processor can perform any type of operation to assist the CPU to rapidly process the required data. FIG. 1A shows an exemplary microprocessor die 100 that includes a CPU 110 and a co-processor 120. The co-processor 120 can be a cryptographic co-processor. The cryptographic processor 120 can be included on the same die 100 as the CPU 110 because a cryptographic operation is a relatively complex and time-consuming process. Therefore having the cryptographic co-processor 120 on the same die 100 with the CPU 110 can allow for faster cryptographic operations as compared to having the cryptographic co-processor external to (e.g., peripheral) the CPU die 100.”
Prior art on the record US 2018/0183814 A1 (Sambandam et al.) taught “[0035] The PMU 100 provides the ability to track the occurrence of micro-architectural events which expose some of the behavior of the code as it is executed. For example, the PMU 100 can be configured to interrupt the processing element whenever branch misprediction happens or when any call or jump is executed, etc.”
US 2009/0044273 A1 (Zhou et al.) taught “System 100 includes a general purpose processor 120 and a virus co-processor 110. Para. 0031. The virus co-processor then scans the data segment for viruses. Para. 0008. The virus co-processor is communicably coupled to the system memory, and is operable to retrieve the data segment from the system memory using the virtual addresses. Para. 0012. Virus co-processor 310 may be implemented as a semiconductor device such as, for example, a programmable gate array or an application specific integrated circuit. Para. 0032, 0042.”
For independent claim 1, 
Since, no prior art was found to teach: “the PMU configured to detect and count one or more micro-architectural morphing events using hardware level data associated with execution of the code at the CPU” in combination with “and to determine if the counted number of micro-architectural morphing events exceed a threshold value; and a co-processor configured to initiate a memory scan of the memory circuitry to identify a malware in the code; wherein the co-processor is external to the CPU while being on the same die as the CPU”  as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 9 and 20, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-8, 11-19, and 21-27, the claims are allowed due to their dependency on allowable independent claims 1, 9, and 20.
10.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1, 9, and 20 with proper motivation before the time it was effectively filed.
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
12.	Prior arts made of record, not relied upon: See PTO – 892.
Alam, Manaar, et al. "Performance Counters to Rescue: A Machine Learning based safeguard against Micro-architectural Side-Channel-Attacks." IACR Cryptol. ePrint Arch. 2017 (2017): 564. Abstract: Micro-architectural side-channel-attacks are presently daunting threats to most mathematically elegant encryption algorithms. Even though there exist various defense mechanisms, most of them come with the extra overhead of implementation. Recent studies have prevented some particular categories of these attacks but fail to address the detection of other classes. This paper presents a generic machine learning based multi-layer detection approach targeting these micro-architectural side-channel-attacks, without concentrating on a single category. The proposed approach work by profiling low-level hardware events using Linux perf event API and then by analyzing these data with some appropriate machine learning techniques. This paper also presents a novel approach, using time-series data, to correlate the execution trace of the adversary with the secret key of encryption for dealing with false-positives and unknown attacks. The experimental results and performance of the proposed approach suggest its superiority with high detection accuracy and low performance overhead.	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438